IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                   NO. WR-92,469-01


                EX PARTE CALEB PATRICK BERNAL, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          CAUSE NO. F42292-B
         IN THE 18TH DISTRICT COURT FROM JOHNSON COUNTY

       YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.
                               DISSENTING OPINION

       Applicant, Caleb Patrick Bernal, was convicted of online solicitation of a minor in

violation of former Section 33.021(b) of the Penal Code in 2008. TEX. PENAL CODE §

33.021(b). He was sentenced to two years’ imprisonment. Applicant filed this writ of

habeas corpus contending that the statute under which he was convicted was found

unconstitutional. See TEX. CODE CRIM. PROC. art. 11.07. Applicant’s sentence has since

discharged; however, he contends that he is suffering collateral consequences due to his

conviction.

       Today, the Court grants Applicant post-conviction relief based on Ex parte Lo, in

which the Court held Subsection (b) of the former online solicitation of a minor statute to
                                                                          BERNAL — 2

be unconstitutional. See Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). As Applicant

has not demonstrated that his conduct constituted protected speech such that the statute

may be said to have operated unconstitutionally as applied to him, I disagree with the

granting of relief. I therefore dissent from the Court’s order granting summary post-

conviction habeas corpus relief for the reasons stated in my dissenting opinions in Ex parte

Fournier, 473 S.W.3d 789, 800–805 (Tex. Crim. App. 2015) (Yeary, J., dissenting), and

Ex parte Chavez, 542 S.W.3d 583, 584–85 (Tex. Crim. App. 2018) (Yeary, J., dissenting).




FILED:                     April 21, 2021
DO NOT PUBLISH